IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,454-01


EX PARTE CHRIS WAYNE SHUFFIELD





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 01F0387-102-A IN THE 102nd JUDICIAL DISTRICT COURT

BOWIE COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On February 4, 2003, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure article 37.071, and the trial court, accordingly, set punishment at death.  After
abating the case for the trial court to conduct a Batson hearing (1), this Court affirmed
applicant's conviction and sentence on direct appeal.  Shuffield v. State, 189 S.W.3d 782 
(Tex. Crim. App. 2006).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  This Court has reviewed the record with
respect to the allegations made by applicant.  Applicant has not raised any cognizable
claims.  Relief is denied.
	IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2008.

Do Not Publish
1.  See Batson v. Kentucky, 476 U.S. 79 (1986); Shuffield v. State, No. AP-74,574 (Tex.
Crim. App. Apr. 27, 2005)(not scheduled for publication).